Name: Commission Regulation (EEC) No 2489/93 of 9 September 1993 amending Regulation (EEC) No 1961/93 opening a standing invitation to tender for the export of cereals held by the French intervention agency
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  plant product;  trade policy
 Date Published: nan

 10 . 9 . 93 Official Journal of the European Communities No L 229/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2489/93 of 9 September 1993 amending Regulation (EEC) No 1961/93 opening a standing invitation to tender for the export of cereals held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2191 /93 (3), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas the final date of validity of export licences provided for in Commission Regulation (EEC) No 1961 /93 (4), as amended by Regulation (EEC) No 2336/93 (*), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 1961 /93, the date '30 September 1993 ' is replaced by '30 November 1993'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 8 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 177, 21 . 7. 1993, p. 15. 0 OJ No L 213, 24. 8 . 1993, p. 1 .